EXHIBIT 10.3

LOGO [g56922g01f32.jpg]

One University Plaza       Suite 507       Hackensack, NJ 07601    
  201.465.8000  

CONTRACT BY AND BETWEEN

BECKERMAN

AND

FRONTIER BEVERAGES

LETTER OF AGREEMENT

We appreciate your decision to retain Beckerman to render public relations
services. This letter will serve to confirm the terms of those services and will
ensure that we have a clear understanding of our agreement from the outset.

Beckerman, located at One University Plaza, Suite 507, Hackensack, NJ 07601, is
appointed Public Relations Agency of Record for Frontier Beverages (Client),
located at 1837 Harbor Avenue, Memphis, TN 38113.

Beckerman will charge a monthly retainer of $12,000 for all public relations
services. The term of this agreement shall be twelve months, effective April 15,
2010. The first month’s retainer is due upon execution of this agreement. In
addition, Beckerman will receive 50,000 shares of Frontier Beverage stock.

Unless terminated earlier as provided for herein, after the initial twelve-month
term, this agreement shall automatically renew for an additional twelve months
at the same monthly rate. After the initial twelve month period, either party
may cancel this agreement at any time upon 60-days written notice provided to
the other party. Retainer shall be due for the notice period should Client
terminate.

We shall implement a public relations program from April 15, 2010 through
April 14, 2011. Any tasks requested by the Client, but not included within the
scope of said services to be rendered will be considered additional work and a
separate retainer letter will be prepared. We will achieve your goals as
outlined in our proposal and a forthcoming timeline. A detailed summary of all
work performed shall be provided to Client on a bimonthly basis.

Expenses will be directly billed to Client. Any expenses paid for by Beckerman
on behalf of the Client are subject to a 20% handling fee. Beckerman estimates
that out-of-pocket expenses will average $500 per month. Expenses may include
tracking software and databases, copying, courier, fax, overnight packages,
photography, travel, video, media monitoring, news clipping and newswire release
services. Beckerman will coordinate contracts where necessary. We shall provide
you with a detailed itemized accounting of all expenses incurred on your behalf.
All expenses in excess of $200.00 will require your prior written authorization.
Certain expenses will be billed directly to you at our discretion.



--------------------------------------------------------------------------------

LETTER OF AGREEMENT

Page 2

You agree that expenses incurred by Beckerman for providing the aforementioned
services will be reimbursed by you. Billing of these expenses will be conducted
on a monthly basis. Invoicing schedule is the 15th of each month representing
the retainer for the next month and out-of-pocket expenses for the prior month.
Client shall pay invoices within 15 days of the invoice date.

During the term of this agreement, Client gives Beckerman the right to publish
their Agency of Record status in the media as well as for their own marketing
purposes. In addition, Client gives Beckerman the right to publish all of their
approved public relations articles on the Beckerman website with prior consent
by the Client. All articles, press releases and other materials generated by
Beckerman are the property of Client, which will have the right to publish
and/or re-print these materials during and after the term of this agreement.

Recognizing the time and expense of Beckerman’s investment in its employees,
Client agrees that it shall not directly or indirectly employ, hire or retain
any person who is an employee of Beckerman during the term of this Agreement and
for a period of eighteen (18) months following the termination of this
Agreement. In the event Client directly or indirectly employs, hires, or retains
a Beckerman employee during this timeframe, Client shall pay Beckerman a fee of
$100,000 (One hundred thousand dollars) per occurrence, prior to start of
employment.

By execution of this agreement, Client agrees to indemnify, defend and hold
harmless Beckerman against any and all claims, actions, damages, liabilities,
costs and expenses, including reasonable attorney’s fees and expenses, arising
out of Beckerman utilization of any authorized information, excluding negligent
or improper use.

This agreement and the attachments hereto, if any, constitute the entire
agreement between the parties with respect to the subject matter herein and
there are no representations, understandings, or agreements relative hereto
which or not fully expressed herein.

CONTRACT ACCEPTED BY:

 

Signature:   

 

      Print Name:  

 

Beckerman        

 

        Date            Signature:   

LOGO [g56922g26n86.jpg]

      Print Name:   Terry Harris Frontier Beverages         4-8-10         Date
          



--------------------------------------------------------------------------------

LETTER OF AGREEMENT

Page 2

You agree that expenses incurred by Beckerman for providing the aforementioned
services will be reimbursed by you. Billing of these expenses will be conducted
on a monthly basis. Invoicing schedule is the 15th of each month representing
the retainer for the next month and out-of-pocket expenses for the prior month,
Client shall pay invoices within 15 days of the invoice date.

During the term of this agreement, Client gives Beckerman the right to publish
their Agency of Record status in the media as well as for their own marketing
purposes. In addition, Client gives Beckerman the right to publish all of their
approved public relations articles on the Beckerman website with prior consent
by the Client. All articles, press releases and other materials generated by
Beckerman are the property of Client, which will have the right to publish
and/or re-print these materials during and after the term of this agreement.

Recognizing the time and expense of Beckerman’s investment in its employees,
Client agrees that it shall not directly or indirectly employ, hire or retain
any person who is an employee of Beckerman during the term of this Agreement and
for a period of eighteen (18) months following the termination of this
Agreement. In the event Client directly or indirectly employs, hires, or retains
a Beckerman employee during this timeframe, Client shall pay Beckerman a fee of
$100,000 (One hundred thousand dollars) per occurrence, prior to start of
employment.

By execution of this agreement, Client agrees to indemnify, defend and hold
harmless Beckerman against any and all claims, actions, damages, liabilities,
costs and expenses, including reasonable attorney’s fees and expenses, arising
out of Beckerman utilization of any authorized information, excluding negligent
or improper use.

This agreement and the attachments hereto, if any, constitute the entire
agreement between the parties with respect to the subject matter herein and
there are no representations, understandings, or agreements relative hereto
which are not fully expressed herein.

CONTRACT ACCEPTED BY:

 

Signature:   LOGO [g56922g26s64.jpg]       Print Name:   

Donald McIntire

Beckerman            3-15-10          Date            Signature:   LOGO
[g56922g78j77.jpg]       Print Name:   

Terry Harris

Frontier Beverages          3-15-10          Date           